Order entered October 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00810-CV

                              BENCHMARK BANK, Appellant

                                               V.

                   AMERICAN NATIONAL BANK OF TEXAS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00988-2010

                                           ORDER
       We GRANT appellant’s October 13, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief by NOVEMBER 12, 2014. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE